Case 3:19-bk-31280-SHB   Doc 55 Filed 10/15/19 Entered 10/15/19 16:10:30   Desc
                          Main Document    Page 1 of 6
Case 3:19-bk-31280-SHB   Doc 55 Filed 10/15/19 Entered 10/15/19 16:10:30   Desc
                          Main Document    Page 2 of 6
Case 3:19-bk-31280-SHB   Doc 55 Filed 10/15/19 Entered 10/15/19 16:10:30   Desc
                          Main Document    Page 3 of 6
Case 3:19-bk-31280-SHB   Doc 55 Filed 10/15/19 Entered 10/15/19 16:10:30   Desc
                          Main Document    Page 4 of 6
Case 3:19-bk-31280-SHB   Doc 55 Filed 10/15/19 Entered 10/15/19 16:10:30   Desc
                          Main Document    Page 5 of 6
Case 3:19-bk-31280-SHB   Doc 55 Filed 10/15/19 Entered 10/15/19 16:10:30   Desc
                          Main Document    Page 6 of 6
